Case 1:09-cr-00256-JTN ECF No. 191 filed 01/21/20 PagelD.734 Page1of3

Alan Thomas Bauer II Case Number: 1:09-cr-256
224 W. Summit Street
Stanton, MI 48888

616.606.8934 FILED - ae ou
il. January 21, 2020 3:
albauer.1970@gmail.com BY te COURT
U.S. DISTRICT COURT
January 17th, 2020 WESTERN DISTRICT OF MICHIGAN

BY:__mkc__ SCANNED BY: \ jez 20
Request for early termination of supervised release

lam without an attorney to advise me and was informed by the Public Defender's Office that
they were finished with me, after the appeals period. | am working on this request without assistance
from council, and | am unsure if | should be submitting additional information, please contact me at
the above address, or by phone/email if there is anything additional that | need to do?

From the beginning | voluntarily cooperated with all authorities without the request of a
reduction in sentence. | have been a model inmate the entire time | was incarcerated, as well as since
my release on September 6th, 2017. | have programmed extensively since my incarceration, | worked
for Unicor industries and made payments to my restitution the entire time of my incarceration, as
well as during my release. Since my release to CAP halfway house in Grand Rapids Michigan on
September 6th, 2017 | have maintained continuous gainful employment. | recently married Nichole
Marie Bauer(Reynolds)on May 4th 2018. I have built and increased my credit rating as well as been a
productive member of society in all ways. | have become a member and volunteer of the VFW. | rebuilt
healthy relationships with my children, grand children, mother, sister, and friends. Additionally, | have
built new healthy and lasting relationships. | have consistently made all my payments for restitution
on time and followed all the rules of probation and maintained continuous contact with my probation
officer.

The conditions of supervision imposed have been met, and I have successfully reintegrated
into the community and | do not pose a foreseeable risk to public safety in general or to any individual
third party. My actions while incarcerated and since my release from prison on September 6th, 2017
prove this. | pray that my probation officer will request the court to consider early termination.

| have successfully reintegrated into my community. | maintain a stable residence with my
wife, and minor children, a significant role as a grandparent, as well as a loving and caring father,
husband, and son. | have complied with all my conditions of supervision and met all my supervision
objectives. As a result of this, | was placed on “low risk caseload” for the remainder of
my supervised release. | have served over one-half of my term of supervised release without the
slightest of incident.
Case 1:09-cr-00256-JTN ECF No. 191 filed 01/21/20 PagelD.735 Page 2 of 3

e |have displayed stable community reintegration (e.g. residence, family, employment)
| have made progressive strides toward supervision objectives and compliance

with all conditions of supervision
e |donot have any recent arrests or convictions (including unresolved pending
charges) or ongoing uninterrupted patterns of criminal conduct

e |donot have any recent evidence of alcohol or drug abuse. | have maintained sobriety
since July of 2008, over a year before my incarceration in October of 2009. | have had
two surgeries, a double hernia surgery in July of 2018 and ankle surgery in December
of 2018, with no relapses.

e |haven't had any recent psychiatric episodes, nor in the last fifteen years.

i have also been able to be gainfully employed because of the skills and abilities | have
obtained from previous college and employment. My medical needs have been covered by my
personal insurance through work and my veterans medical insurance, as well as my wife Nichole
Bauer’s insurance. These indicate that there is no need of educational training, vocational training,
medical care, nor correctional treatment from any other sources.

Due to the specific probation restrictions that have been assigned they continue to prohibit
the ability to participate with family or advance my career, My son participates in several activities
such as racing snowmobiles, and football that are out of the district, making things very difficult.
There is nothing more painful then telling you son you can’t go with him to these types of things. |
would like to attend the multiple activities my grandchildren participate in. When they have
cheerleading events , or triathlon events that come up on short notice that | am unable to attend. This
is very hard for me to explain to them and is very burdensome, and heartbreaking for everyone. | have
also had career opportunities that would require traveling on the spur of the moment. | can not apply
for career opportunities because most employers shrug or pass you up when you have to tell them
that you have to get prior approval. Also explaining further that there is no guarantee that | will be
allowed to travel, and it can take up to two weeks for a response. My career goals and being more
active in my children and grandchildren’s lives are being hindered by remaining on probation. All
these factors are very burdensome, and are restricting me from a normal life, as well as holding me
back from my career advancement potential.

| regret the foolish decisions that | have made. | wish everyday that | could go back and do
things differently. Everything that has happened has made me look at who | am, and who | am going
to be and all my actions since incarceration and the year leading up to that show that | am and will
continue to be a law abiding positive member of society. These actions prove that | am not a danger
to anyone, or society. | pray that courts will see the changes | have made and grant me an early
termination of the remainder of my supervised release.

Respectfully Submitted,

[Rn Bevo % ay

Alan Thomas Bauer II
         

Maun T homes BaueI No: 1:09-CR-25ls ae
00 Pour \( Husy (ARREARS REL, aD aang Sega
Eonia ML E64 sesnnonn us, EOS

    

Cleekof the Cauch |

 

: 4950339999 Poffo dgatfAg beady agg NUN A AN polgdyoaghffyeggel tft]

 
